UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6511


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT MOSES WILKERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:96-cr-00167-H-1)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert   Moses  Wilkerson, Appellant  Pro  Se.  Jennifer  P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Moses Wilkerson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence

reduction based on Amendment 782 to the Sentencing Guidelines,

as   well     as    its     order     denying        Wilkerson’s         motion     for

reconsideration.       We have reviewed the record and agree with the

district    court   that    Amendment       782    did    not    alter    Wilkerson’s

Guidelines range on his narcotics conviction.                         Thus, we affirm

the district court’s order denying § 3582(c)(2) relief.                             See

United States v. Wilkerson, No. 5:96-cr-00167-H-1 (E.D.N.C. Jan.

14, 2016).

     In     addition,      the    district        court   lacked        authority    to

reconsider    its   order       denying   Wilkerson’s      § 3582(c)(2)         motion.

See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.

2010).     Accordingly, we also affirm the district court’s order

denying     Wilkerson’s     motion    for     reconsideration.            See    United

States v.    Wilkerson,     No.     5:96-cr-00167-H-1           (E.D.N.C.    Mar.   30,

2016).      We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented      in    the   materials

before this court and argument would not aid in the decisional

process.


                                                                              AFFIRMED




                                          2